Title: From John Adams to James McHenry, 24 May 1800
From: Adams, John
To: McHenry, James



Sir
Philadelphia May 24th 1800

I have read and considered your report of yesterday & concur with you & the other gentlemen at the heads of department in the propriety of appointing a qualified person to visit & examine into the actual state of the garrisons—Indian trading houses or factories & other public property in the North Western territory on the Missisippi & on the frontiers of Tennesee & Georgia. It has been intimated to me that the Hon Uriah Tracy Esqr. Senator from Connecticut would accept of such an appointment & I know of no man whose activity, industry talents & address would qualify him better to execute such a trust. If there any other candidates, you will please to inform me of their names & recommendations—if not Mr. Tracy may be appointed as soon as you please.
I am Sir with due esteem your humble servt.
